Quinn, Chief Judge
(concurring) :
Although I concur generally with the principal opinion, I disagree with the unqualified statement that this Court has “never permitted” a party “to go behind . . . [the] command line.” Undeniably, we have presumed knowledge on the part of the commander of the action taken in his name (United States v Haimson, 5 USCMA 208, 17 CMR 208), but that presumption does not preclude a direct attack upon the command line intended to show, as here, that the convening authority improperly delegated his power to convene a court-martial. See my concurring opinion in United States v Williams, 6 USCMA 248, 19 CMR 369.